Citation Nr: 1137126	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-43 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for traumatic arthritis of the left great toe, currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable rating for hallux valgus of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the assigned ratings for the Veteran's foot disabilities.

The Veteran appeared and gave personal testimony before the Board in March 2008.  A transcript of that hearing is of record.

This appeal must unfortunately again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ)/AMC has not substantially complied with a directive contained in the Board's June 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  In the June 2009 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and severity of all of his service-connected foot and ankle disabilities.  The Board specifically directed that the examiner should comment on the May 2006 comment from the Veteran's treating physician concerning the need for his ratings re-evaluated.  (In that regard, the Board notes that the June 2009 Board decision granted service connection for the related and additional disabilities of left foot arthritis, right foot arthritis and hallux valgus, and bilateral ankle arthritis.)  In addition, the examiner was specifically directed to "render diagnoses of all foot and ankle disabilities and state whether the Veteran's functional impairment is limited by each disability and, if he experiences functional limitation, to what degree that limitation impacts his functionality and employment."  

In September 2009, the Veteran underwent VA examination, but the VA examiner did not provide the requested information.  The examiner neither commented on the Veteran's treating physician's May 2006 request for re-evaluation nor stated the functional limitation associated with each disability.  Accordingly, the Board does not find the examination to be adequate to decide these claims.  See 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that besides traumatic arthritis of the left great toe and hallux valgus of the left foot, service connection is also in effect for (1) right foot and ankle arthritis; (2) left foot and ankle arthritis; and (3) right foot hallux valgus.  While there are no appeals presently pending for increased or initial ratings with respect to these three latter conditions, the Board takes notice that where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided.  38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  As such, it is of primary importance to the Board that the examiner discuss the functional impairment, on both the Veteran's functionality and employment, associated with each of his service-connected feet conditions so that the traumatic arthritis of the left great toe, and hallux valgus of the left foot, conditions that are on appeal may be properly rated.  

While the Board truly regrets the further delay in providing final answers to the Veteran's claims for benefits, another remand is required for the reasons set forth above.  

Accordingly, this case is REMANDED for the following actions:

1.  Refer the claims folder to the VA examiner who conducted the September 2009 examination for purposes of providing an addendum to the report of examination.  The examiner should be requested to review the claims file, including the September 2009 examination report, and comment on the May 2006 request from the Veteran's treating physician to have the ratings re-evaluated.  Additionally, the examiner must provide the following information:

a.  In regard to the service-connected traumatic arthritis of the left great toe, state whether the Veteran's functional impairment is limited and, if he experiences functional limitation, to what degree that limitation impacts his functionality and employment.  If the examiner is unable to distinguish the symptomatology of this condition from the other service connected conditions of the feet-hallux valgus of the left foot, right foot and ankle arthritis, left foot and ankle arthritis, and right foot hallux valgus-the examiner should so state and provide a supporting explanation as to why not.  

b.  In regard to the service-connected hallux valgus of the left foot, state whether the Veteran's functional impairment is limited and, if he experiences functional limitation, to what degree that limitation impacts his functionality and employment.  If the examiner is unable to distinguish the symptomatology of this condition from the other service connected conditions of the feet-traumatic arthritis of the left great toe, right foot and ankle arthritis, left foot and ankle arthritis, and right foot hallux valgus-the examiner should so state and provide a supporting explanation as to why not.  

All opinions expressed must be supported by complete rationale.  In the extraordinary circumstance that the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide a detailed explanation as to why the opinion cannot be provided.

If the September 2009 examiner is no longer available, the Veteran should be scheduled for a new examination and all requested opinions should be provided along with the examination results.

2.  When the development requested has been completed, the case should be readjudicated.  In readjudicating the increased rating claims, consideration should specifically be given to whether an extra-schedular rating is appropriate for consideration.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The purpose of this REMAND is to cure a procedural defect.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  An appellant has the right to submit additional evidence and argument on any matters remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


